12-727-cv
Prince v. Astrue

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
on the 4th day of January, two thousand thirteen,

Present:    ROSEMARY S. POOLER,
            PETER W. HALL,
            DENNY CHIN,
                        Circuit Judges.
_____________________________________________________

RUNEE D. PRINCE,

                              Plaintiff-Appellant,

                        -v-                                                12-727-cv

MICHAEL J. ASTRUE, COMMISSIONER OF SOCIAL SECURITY,

                        Defendant-Appellee.
_____________________________________________________

Appearing for Appellant:      Jaya A. Shurtliff, Law Offices of Kenneth Hiller, PLLC, Amherst,
                              NY

Appearing for Appellee:       Monika K. Proctor, Special Assistant United States Attorney
                              (Stephen P. Conte, on the brief), for Kathleen M. Mehltretter,
                              United States Attorney, Western District of New York

     Appeal from a judgment of the United States District Court for the Western District of
New York (Skretny, J.).
     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of said District Court be and it hereby is AFFIRMED.

        Runee D. Prince appeals from the judgment of the district court entered on December 20,
2011, following a decision dated December 19, 2011, affirming the denial of Social Security
Disability Insurance benefits by an administrative law judge (“ALJ”) on November 4, 2008. We
assume the parties’ familiarity with the underlying facts, procedural history, and specification of
issues for review.

        When this Court reviews a denial of Social Security benefits, the “focus is not so much
on the district court’s ruling as it is on the administrative ruling.” Schall v. Apfel, 134 F.3d 496,
500-01 (2d Cir. 1998) (citation and internal quotation marks omitted). The Court does not make
a de novo determination on whether the claimant is disabled, but instead conducts “a plenary
review of the administrative record to determine if there is substantial evidence, considering the
record as a whole, to support the Commissioner’s decision and if the correct legal standards have
been applied.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (quoting Kohler v. Astrue,
546 F.3d 260, 265 (2d Cir. 2008)) (internal quotation marks omitted). “Substantial evidence is
more than a mere scintilla. It means such relevant evidence as a reasonable mind might accept
as adequate to support a conclusion.” Brault v. Soc. Sec. Admin., Comm’r, 683 F.3d 443, 447-48
(2d Cir. 2012) (internal citations and quotation marks omitted).

         To determine if a claimant is disabled, the Social Security Administration (“SSA”)
applies a five-step test. 20 C.F.R. § 404.1520. The burden of proof rests on the claimant at the
first four steps of the test and shifts to the Commissioner at the fifth step. Shaw v. Chater, 221
F.3d 126, 132 (2d Cir. 2000). The second step of the analysis calls for the assessment of whether
the claimant has a “‘severe impairment’ which limits his or her mental or physical ability to do
basic work activities.” Id. (citation omitted). The ALJ did not err in not finding Prince’s
physical impairments to be severe. The medical evidence in the record showed that the cited
physical impairments did not limit Prince’s “ability to do basic work activities.” Rather, the
reports of pain were all minor, apparently managed by over-the-counter medications, and Prince
continued to engage in robust daily activities. While Prince definitely reported pain, in both his
testimony and some supporting medical documents, “disability requires more than mere inability
to work without pain. To be disabling, pain must be so severe, by itself or in conjunction with
other impairments, as to preclude any substantial gainful employment.” Dumas v. Schweiker,
712 F.2d 1545, 1552 (2d Cir. 1983).

         We also reject Prince’s argument that the ALJ’s assessment of his residual functional
capacity (“RFC”) was flawed. There was substantial medical evidence in the record that
supported the ALJ’s determination that Prince was able to undertake a variety of physical tasks,
and it is clear than the ALJ took into consideration Prince’s legitimate limitations by tailoring the
RFC determination to only allow for “moderate stress” and to avoid the cold. The ALJ was not
obligated to order new consultative examinations where there was no evidence to suggest that
Prince’s condition had deteriorated following the amended date of disability onset. Rather, as
the medical evidence in the record following the amended onset date did not demonstrate any
sufficiently changed conditions, these earlier consultative examinations were still rightly
weighed as medical evidence.

                                                  2
        We find Prince’s remaining arguments to be without merit. Accordingly, the judgment of
the district court hereby is AFFIRMED.

                                                  FOR THE COURT:
                                                  Catherine O’Hagan Wolfe, Clerk




                                              3